Filed 6/18/21 In re Dominic L. CA2/4
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF
                        CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                            DIVISION FOUR

 In re DOMINIC L. et al., Persons                                                   B306883
 Coming Under Juvenile Court Law.
 LOS ANGELES COUNTY                                                                 (Los Angeles County
 DEPARTMENT OF CHILDREN                                                             Super. Ct. No.
 AND FAMILY SERVICES,                                                               20CCJP02431A-D)

             Plaintiff and Respondent,

 v.

 JOANNA S.,

 Defendant and Appellant.



           APPEAL from orders of the Superior Court of Los
Angeles County, Jana M. Seng, Judge. Affirmed.
           Emery El Habiby, under appointment by the Court of
Appeal, for Defendant and Appellant.
     Office of the County Counsel, Rodrigo Castro-Silva,
County Counsel, Kim Nemoy, Assistant County Counsel,
and Tracey Dodds, Deputy County Counsel, for Plaintiff and
Respondent.

         _______________________________________

                       INTRODUCTION
      In the proceedings below, the court sustained three
counts of a petition filed by the Los Angeles County
Department of Children and Family Services (DCFS) under
Welfare and Institutions Code section 300, subdivision (b)(1)
(Section 300(b)(1)) and found jurisdiction over four minor
children of appellant-mother Joanna S.1 Count b-1 alleged
that Mother had endangered her son Dominic L. by
physically abusing him. Count b-3 alleged that Mother’s
substance abuse endangered the minors. And count b-6
alleged that Ivan L., father of two of Mother’s children,
endangered the children with his substance abuse.2 After
finding jurisdiction, the court removed the minors from
Mother, ordered her to participate in a drug program and
attend counseling to address anger management, and
granted her monitored visitation (vesting DCFS with
discretion to “liberalize” the visitation).


1     Mother also has an adult daughter, Alexis. Undesignated
code references are to the Welfare and Institutions Code.
2    Ivan is not a party to this appeal.




                                2
       On appeal, Mother argues the court erred in: (a)
finding jurisdiction due to her substance abuse because she
did not abuse drugs, and even if she did, her abuse did not
harm the minors; (b) finding jurisdiction due to her alleged
physical abuse of Dominic because the court had found the
evidence insufficient to sustain identical physical abuse
allegations pled under section 300, subdivision (a); (c)
finding jurisdiction due to Ivan’s substance abuse because as
a non-custodial parent who played no part in the minors’
lives, his substance abuse did not endanger them; (d)
removing the minors from her because there was insufficient
evidence they were at risk in her care, and there were means
short of removal to protect them; and (e) ordering her to
attend anger management and a drug program, and
granting her only monitored visits.
       We conclude that: (a) substantial evidence supports
finding that Mother’s substance abuse endangered the
minors; (b) because we find the court did not err in finding
jurisdiction due to Mother’s substance abuse, we need not
consider whether jurisdiction was also proper due to her
alleged physical abuse; (c) Mother lacks standing to appeal
findings made regarding Ivan; (d) substantial evidence
supported removing the minors from her custody; and (e) the
court did not abuse its discretion in ordering her to attend
the programs it did, or in granting only monitored visitation
with discretion to liberalize. We affirm.




                              3
          STATEMENT OF RELEVANT FACTS

      A.    The Family
      The four minor children relevant to this appeal are:
Dominic L. (born in June 2006), Julian L. (born in June
2008), Leila H. (born in February 2015), and Xavier S. (born
in October 2018). Ivan L. is the father of Dominic and
Julian. Isaac H. is the father of Leila and Xavier. Mother
reported that she had full custody of Dominic and Julian
after Ivan relinquished his parental rights. DCFS was
unable to locate Isaac, and he did not participate in the
proceedings below.

     B.     Prior Child Welfare History and Criminal
            Record
      In January 2009, DCFS received a referral for physical
abuse and general neglect regarding Julian, because he had
suffered an unexplained parietal skull fracture. The referral
was closed as unfounded. In October 2019, DCFS received a
referral for emotional and physical abuse and general
neglect from the maternal grandmother (MGM), alleging
that Mother had threatened her, and that Isaac would hit
Dominic and Julian. Mother claimed MGM was upset due to
the inheritance she received from the maternal grandfather
(MGF). DCFS then lost contact with the family, and the
referral was closed as inconclusive.
      A criminal history search for Mother “reveal[ed] a DUI
in 2012, and warrant for grand theft in 2019.” She also was




                              4
cited on March 26, 2020, for driving with a license suspended
because of a DUI.3

      C.    DCFS Investigates a Referral
      On March 25, 2020, DCFS received an “immediate
response” referral alleging that the reporting party had
received a text message that morning from Dominic,
attaching a picture of a bag containing methamphetamine.
Dominic explained that the previous day, Mother had left
the home for four hours and he had found the
methamphetamine in a box Mother had left behind.
Dominic further stated Mother had been smoking marijuana
the night before in the children’s presence, and that in the
morning he saw her smoking methamphetamine. The
reporting party had taken the children to MGM’s home, and
was concerned Mother would attempt to retrieve them once
she realized they were gone.

            1.    MGM, Alexis, and the Children
      A children’s social worker (CSW) visited MGM’s home
the same day, and spoke with MGM, the children’s adult
sister Alexis, and the children.
      MGM stated Mother had a history of physically
abusing Dominic. Mother had lived with MGM and MGF
before he passed away, and MGM believed Mother had been


3     The record is silent on when her license was suspended,
and the circumstances surrounding the DUI.




                               5
using drugs during that time; she “would steal everything”
and “wouldn’t sleep at night.” MGM also explained she was
in litigation with and had obtained a restraining order
against Mother, because Mother had tried to put the house
and MGF’s business in Mother’s name after MGF’s death,
and Mother had been telling others that MGM was “‘going to
be gone soon.’”
       Alexis stated she did not get along with Mother
because Mother would choose her boyfriends over her
children. She kept in contact with Mother only so she would
not lose contact with her siblings. Mother’s loss of weight
and paranoia led Alexis to believe Mother could be using
drugs. When she was younger, Alexis had found a pipe in
Mother’s sweater. Alexis indicated Mother was homeless,
and living in an Airbnb.
       Dominic, then 13, told the CSW he had not attended
school since July 2019, when MGF passed away. Regarding
Mother’s drug use, he confirmed he had seen Mother with
“‘bags of crystals, maybe,’” and that she had been using
crystal meth since MGF’s death. He reported she kept her
drugs and pipe in a “tissue box” that was with her at all
times. When Mother used drugs, she behaved aggressively
and picked fights with Dominic. Dominic reported that two
weeks earlier, Mother had thrown a DVD player at him and
spat on him. He also claimed Mother’s boyfriend pushed
him. Dominic wanted to live with MGM, and was afraid to
return to living with Mother, stating he did not “want a
relationship with his mother because they never had a




                             6
relationship to begin with.” Dominic stated his father was
not involved in his life.
      Julian, then 11, stated he had not attended school in
over five months. He reported he found Mother’s bag of
methamphetamine and Alexis took a picture of it. He
claimed Mother had been using methamphetamine for a
“couple of months” and did so while locked in the bathroom.
Julian stated he knew Mother was using methamphetamine
because afterward, she would not talk and would “‘clean[]
like crazy.’” He confirmed Mother would yell and spit at
Dominic. Julian also expressed a desire to stay with MGM,
because he was tired of moving from Airbnb to Airbnb, and
feared Mother would be upset at the children for “showing
the meth . . . .”
      Five-year-old Leila stated that Mother spanked
Dominic. She did not know what “drugs” were. Xavier was
too young to make a statement.

            2.   Mother
      The CSW met with Mother the same day. Mother told
the CSW she had been at home with the children, and Alexis
had insistently asked to come see them. Leila and Xavier
were sick, so she agreed to let Alexis visit while Mother went
to the store. Though Mother was absent for only 10 minutes,
Alexis and the children were gone when she returned.
Mother called Alexis, and after discovering the children’s
whereabouts, went to MGM’s home but could not enter
because of the restraining order; she called law enforcement




                              7
instead. Law enforcement refused to do anything and told
Mother to wait for a social worker to speak with her. Mother
stated that Alexis had sent her a picture of the drugs she
claimed to have found in the home, but denied they were
hers, surmising they may have been left by the previous
tenants, or that perhaps someone “set [Mother] up . . . .”
Mother explained that she moved from one Airbnb to
another because MGM had kicked her out of her home after
learning that MGF had put the home in Mother’s name
when he passed away. Mother denied ever using drugs, and
agreed to submit to a drug test the next day. She confirmed
the children were not going to school, but claimed to be
homeschooling them while she worked on enrolling Dominic
and Julian in a school in West Covina. Mother expressed
concern with the children’s placement with MGM, claiming
MGM would “turn them against her.”

           3.    Others
     The CSW spoke with Mother’s friend Gail and her
cousin Crystal. Both had no concerns about Mother using
drugs or taking care of the children, and both opined that
MGM was “evil.” Maternal uncle Fabian also voiced no
concerns that Mother used drugs.
     After these conversations, the CSW informed Mother
that Dominic and Julian could stay with Fabian starting the
next day (but would spend the night with MGM), and that
Mother could retrieve Leila and Xavier from MGM’s home.
Because of the restraining order preventing Mother from




                             8
contact with MGM, the CSW advised her to enlist help from
law enforcement.

            4.    Subsequent Events
      The next day, Mother was scheduled for a drug test,
but she stated Leila and Xavier were sick, and Mother felt
sick as well. She nevertheless drove to the testing facility,
but arrived late and was not allowed in. The staff was also
unhappy because she was showing symptoms of a cold. She
subsequently tested negative five days later.
      On April 2, Mother informed the CSW that Fabian had
never retrieved Dominic and Julian from MGM. The CSW
agreed to call Fabian to let him know Mother was permitted
to retrieve Dominic and Julian, but on this call, Fabian
remarked, “‘I guess it’s okay for them to go back to her even
though she is a meth head.’” When asked what he meant,
Fabian explained MGM had told him Mother was using
methamphetamine, and that the children could tell the CSW
where Mother got her drugs. He further explained he had
previously stated he was unconcerned that Mother had used
drugs because he thought the CSW was an “‘assessor.’”4
      Five days later, the CSW asked Mother to drug test
again because her family almost uniformly alleged she was
using drugs. Mother initially agreed but then backtracked,
stating she was unsure if she could make it because her car
“‘blew up’” the previous night and she was still trying to


4    The record is silent as to what Fabian meant by this.




                               9
arrange for its repair and other transportation. Mother later
told the CSW she did not understand why she was required
to drug test again when she had already tested negative, and
that the CSW should have realized her family was
fabricating the allegations.
      The CSW spoke again with Dominic and Julian on
April 22. Dominic confirmed his previous story, and added
that he had seen methamphetamine and multiple pipes in
Mother’s room in different Airbnbs. He stated Mother would
develop a “weird fear of people watching her” after using
methamphetamine. He also stated Mother had sold his
bicycle to buy drugs, and that on one occasion she brought
him and his siblings to a hotel to buy drugs, and then left
them in the car for over an hour. He stated Mother had a
box of allergy pills and inside that box was a small bag with
what looked like crystals. Regarding the incident that
caused the referral, Dominic explained that he and Julian
had shown the baggie of methamphetamine to Alexis when
she had come over to care for them. He also claimed
Mother’s boyfriend hit him with Mother’s permission, and
added that when Mother threw a DVD player at him, it hit
his hand but left no marks or bruises.
      Julian also largely confirmed his previous story. He
stated he had found a baggie the previous day in a bathroom
cabinet and had hidden it on top of the bathroom shelf. He
then showed it to Alexis who took a picture of it. Alexis
called the police and the police let her bring the children to
MGM’s home. However, Julian claimed that he became




                             10
scared Mother would discover he took the baggie, so he
flushed it down the toilet. He also stated he had seen
Mother use methamphetamine once in the bathroom, and
Mother told him to close the door and knock the next time.

      D. DCFS Files a Petition
      On April 28, 2020, the court granted a removal order
for the children. Two days later, DCFS filed a petition on
their behalf, under section 300, subdivisions (a), (b)(1), and
(j).
      Counts a-1, b-1, and j-1 identically alleged Mother had
abused Dominic by throwing a DVD player at him, which
struck his hand; spitting on him; and otherwise striking him.
Counts a-2, b-2, and j-2 identically alleged that Isaac abused
Dominic by pushing him, and that Mother knew or should
have known of the abuse and failed to protect him. Count
b-3 alleged Mother was a current abuser of
methamphetamine, amphetamine, and marijuana, rendering
her incapable of caring for the children, and that she had
used and possessed drugs while caring for them. Count b-4
alleged Mother’s methamphetamine and other drug
paraphernalia were accessible to the children.
      In May 2020, the court found a prima facie case to
detain the children. Dominic and Julian were detained with
MGM, and Leila and Xavier were detained with Mother’s
cousin, Crystal. Mother was granted monitored visits, and
ordered to participate in drug testing.




                             11
      E.   DCFS Continues to Investigate
      A dependency investigator (DI) spoke with the
children, Mother, and several other parties.

            1.   Dominic
      Dominic reiterated his previous statements and also
stated that Mother would frequently fight with and hit him
because he wanted to live with MGM. He explained that
while the family was at a hotel, Mother threw a DVD player
at him in reaction to his desire to return to MGM’s house,
and his accusation that Mother wanted the children around
only because she “g[o]t money from” them. He clarified the
DVD player had hit his arm because he had raised it to block
the player from hitting him. Dominic related another
incident in which he fell when attempting to pick up Leila
and Isaac shoved him, and Mother spit on Dominic when he
threatened to tell a social worker.
      Regarding Mother’s alleged drug use, he claimed she
began using drugs as soon as they moved from MGM’s
house. He stated she would always lock the bathroom door,
but one day it was left open and he entered and saw a pipe
and three plastic baggies containing clear crystal powder.
Dominic texted a picture of it to Alexis’s boyfriend and he
told them to return the drugs to where he found them.
Julian combined the three bags into one.




                            12
            2.     Julian
      Julian confirmed Mother would hit Dominic. Julian
stated he was present at the incident in which Mother threw
a DVD player at Dominic, and another incident in which
Mother spat at him. Regarding Mother’s drug use, Julian
recounted that when they were living in an Airbnb by
Northview, he heard a lighter flick in the bathroom and then
a cabinet close. After Mother exited, he went inside, opened
the cabinet, and saw a long pipe that was curved at the end
alongside a little baggie with crystal meth inside. On a
separate occasion, in a different house, he walked into the
bathroom and saw Mother smoking a pipe; she chastised him
for not knocking. Julian believed Mother had been using
drugs ever since they moved out of MGM’s house. He stated
her methamphetamine was stored in a tissue box and “‘[o]ne
time the baby almost got it.’” Regarding the incident that
occasioned the referral, Julian stated he had found one small
baggie of methamphetamine in the bathroom and texted a
picture of it to Alexis.

           3.    Mother
     Mother denied the allegations. She stated the family
did not own a DVD player, and had never been in a hotel.
She denied ever hitting the children, and claimed MGM was
coaching them. Mother’s drug tests, taken on March 31,
May 21, May 27, June 5, June 12, and June 17 were all
negative. She also questioned how the children could have
texted the picture of the methamphetamine to Alexis, given




                             13
that they did not have a phone, and the hand in the picture
holding the baggie belonged to Alexis. As for the origins of
the drugs, Mother opined they may have come from MGM’s
house, as the boyfriend of a maternal aunt used methamphe-
tamine. Mother claimed MGM was manipulating the
situation because after MGF died, the house MGM was
living in was given to Mother, and Mother notified MGM she
was going to sell it, causing MGM to obtain a restraining
order.
       As to the missed drug test on March 26, she told the DI
that she had only gotten Leila and Xavier back around
midnight the previous night, and they had slept until the
afternoon the next day. Then, on the way to the drug testing
site, she was pulled over by a police officer who questioned
where her drugs were. She arrived at the testing site at 7:03
p.m., and was informed they closed at 7:00 p.m. They were
also upset that she had a cold.
       Mother’s monitored visits with Leila and Xavier were
going well -- she arrived early, brought toys, activities, food,
and snacks, and engaged, interacted, and played with the
children. Dominic and Julian refused to visit with Mother.

             4.    Ivan
      During the interview with the DI, Ivan appeared to be
“stressed out, slow, incoherent and confused.” He stated he
had never seen Mother hit her children, and it did not seem
“‘typical’” of her behavior, but admitted he had not been
around the children for years. He also claimed Mother had




                              14
“‘been using meth since before I met her. I used tequila[,]
she used meth. Towards the end of the relationship she
started to drink. Her behavior was erratic.’”

           5.    MGM
     MGM stated that a neighbor once told her that “the
guy that visits [Mother] delivers her drugs.” MGM also was
informed of an incident in which Leila had a pipe and, when
asked about it, stated it was “for her mom’s medicine.”

            6.    Alexis
      Alexis stated that the day before the referral, Julian
had handed her a bag of methamphetamine, and she told
him to put it back. The next day, she went to their house
and talked to the children about potentially being placed in
foster care if she reported the drugs, and the children stated
that would be okay. Alexis called the Sheriff’s Department
and was told she could take the children. Alexis stated that
when they were all living together, she donned Mother’s
sweater once and there was a pipe inside. Additionally,
when Leila was two years old, she found a pipe. Alexis
stated that Mother would throw tantrums, stomp her feet,
and was “‘super paranoid.’”

           7.     Crystal
      Originally, Leila and Xavier were placed with Crystal,
who had agreed with Mother that she would care for them as
long as Mother complied with court orders. However, after




                              15
Mother came to her home unannounced, Crystal told her to
leave because the visits were unauthorized. Since that time,
Mother harassed and disrespected her, and Crystal
suspected Mother was under the influence of narcotics.
Leila and Xavier were subsequently moved to MGM’s home
on May 27, 2020.

            8.    Joseph (Maternal Uncle)
     Joseph stated he never saw Mother use drugs, “‘but I
heard and I just knew. I know what it looks like to use. She
wouldn’t sleep at night and her eyes were red and glazing.
[Mother] was working with my dad and he had co-workers to
help with jobs. One of them told my brother that
[Mother] . . . would have parties at the shop and use.’”

      F.    DCFS Amends the Petition to Add Ivan
      In early July 2020, DCFS filed a first amended
petition, adding two counts under Section 300(b)(1). Count
b-5 alleged that Ivan had mental and emotional problems
rendering him unable to care for Dominic and Julian. Count
b-6 alleged that Ivan had chronic substance abuse issues
rendering him unable to care for Dominic and Julian. On
July 16, 2020, the court found a prima facie case to detain
the children from Ivan.




                             16
      G. Adjudication / Disposition
      In late July 2020, the court held a combined
adjudication and disposition hearing. No witnesses testified.
Before the court were counts a-1, b-1, and j-1 (alleging
Mother physically abused Dominic by, among other things,
throwing a DVD player at him), a-2, b-2, and j-2 (alleging
that Isaac abused Dominic), b-3 (alleging that Mother’s
substance abuse endangered the children), b-4 (alleging that
Mother’s drugs and drug paraphernalia were accessible to
the children), b-5 (alleging Ivan’s mental issues endangered
his children), and b-6 (alleging Ivan’s substance abuse issues
endangered his children).
      Dominic and Julian’s counsel declined to argue counts
a-2, b-2, and j-2, but asked the court to sustain all other
counts. Leila and Xavier’s counsel also declined to argue
counts a-2, b-2, and j-2, and additionally declined to argue
counts b-5 and b-6 because they pertained to Ivan, who was
not his clients’ father; he asked the court to sustain all other
counts. Mother’s counsel asked the court to dismiss the
petition, contending the entire situation arose from the
conflict between Mother and MGM, and pointing to Mother’s
negative drug tests and the inconsistencies in the
statements regarding the descriptions of Mother’s behavior.
Ivan’s counsel asked the court to dismiss the counts pled
against him because there was no proof that his mental
health or substance abuse issues were harming his children,
he did not seek custody, and he wanted only monitored
visitation. After the court indicated it intended to sustain




                              17
counts b-1 and b-3 (into which it would incorporate count
b-4), DCFS’s counsel declined to argue count a-2, but
requested the court also sustain counts a-1, b-2, b-5, and b-6.
      Ultimately, the court sustained three counts (b-1, b-3,
and b-6), and found jurisdiction under Section 300(b)(1).5

5      As sustained, count b-1 alleged Mother “physically abused
the child Dominic. On a prior occasion, the mother . . . threw a
DVD player at the child, striking the child’s hand. On prior
occasions, the mother spit at the child. On prior occasions, the
mother struck the child. Such physical abuse was excessive and
caused the child unreasonable pain and suffering. The physical
abuse of the child Dominic by the mother . . . endangers the
child’s physical health and safety.”
      As sustained, count b-3 alleged Mother “is a current abuser
of methamphetamine, which renders the mother incapable of
providing regular care and supervision of the children. On prior
occasions, the mother used, possessed and was under the
influence of methamphetamine, while the children were in the
mother’s care and supervision. On prior occasions,
methamphetamine and drug paraphernalia were found in the
children’s home and within access to the children. The children
Leila and Xavier are of such a young age as to . . . require
constant care and supervision and the mother’s substance abuse
interferes with providing regular care and supervision of the
child. The mother’s substance abuse endangers the children’s
physical health and safety and places the children at risk of
serious physical harm and danger.”
      As sustained, count b-6 alleged Ivan “has a[] chronic and
unresolved history of substance abuse . . . . The father’s
substance abuse renders him incapable of providing regular care
for the children . . . , endangers the children’s physical health and
safety, and places the child at risk of serious physical harm and
damage.”




                                 18
Moving to disposition, the court ordered monitored visitation
but no reunification services for both Ivan and Isaac. As to
Mother, the court ordered her to complete a drug program
and submit to random, on-demand testing every other week,
participate in conjoint counseling with Dominic and Julian,
take parenting classes, and participate in individual
counseling to address anger management and case issues.
While the court agreed Mother should be credited for the
drug program that she was participating in, and ordered
DCFS to assess that program, it made clear that it wanted
Mother to complete a “full drug and alcohol program” and
directly instructed Mother to complete a “12-step program
with court card and sponsor . . . .” Finding clear and
convincing evidence that there would be a substantial
danger to the children’s safety if returned to Mother’s
custody, that DCFS had made reasonable efforts to prevent
removal, and that there were no reasonable means to protect
the children, the court ordered them to remain with MGM,
and granted Mother a minimum of three hours of monitored
visits, three times a week.6 Mother timely appealed.

                       DISCUSSION
     “On appeal, the ‘substantial evidence’ test is the
appropriate standard of review for both the jurisdictional
and dispositional findings.” (In re J.K. (2009) 174


6      DCFS was vested with discretion to “liberalize” the
visitation.




                                19
Cal.App.4th 1426, 1433.) Under a substantial evidence
review, “‘we view the record in the light most favorable to
the juvenile court’s determinations, drawing all reasonable
inferences from the evidence to support the juvenile court’s
findings and orders. Issues of fact and credibility are the
province of the juvenile court and we neither reweigh the
evidence nor exercise our independent judgment.’” (In re
Joaquin C. (2017) 15 Cal.App.5th 537, 560.) “Evidence from
a single witness, even a party, can be sufficient to support
the trial court’s findings.” (In re Alexis E. (2009) 171
Cal.App.4th 438, 451.)

     A.      The Court Did Not Err in Finding
             Jurisdiction Due to Mother’s Substance
             Abuse
       Citing statements from Dominic, Julian, Ivan, Fabian,
and Alexis, the court found that Mother had abused and was
currently abusing methamphetamine. The court
additionally found that leaving methamphetamine accessible
to the children placed them at risk. It therefore found the
children to be dependents under Section 300(b)(1). Mother
argues the court erred in doing so because: (1) substantial
evidence did not support finding she was a substance abuser;
(2) the statements from Dominic, Julian, and Fabian
changed throughout the investigation, and contradicted her
negative drug tests; and (3) even if she were a substance
abuser, the children were not endangered because she was
still able to regularly care for them. We disagree.




                             20
           1.     Substantial Evidence Supported
                  Finding Mother Abused
                  Methamphetamine
      Mother argues insufficient evidence supported finding
she was a substance abuser based on the standard set forth
in In re Drake M. (2012) 211 Cal.App.4th 754. There, our
colleagues in Division Three held that “a finding of
substance abuse for purposes of section 300, subdivision (b),
must be based on evidence sufficient to (1) show that the
parent or guardian at issue had been diagnosed as having a
current substance abuse problem by a medical professional
or (2) establish that the parent or guardian at issue has a
current substance abuse problem as defined in the DSM-IV-
TR.” (Id. at 766.) However, as our colleagues in Division
Seven have noted, while the “Drake M. formulation [is] a
generally useful and workable definition of substance abuse
for purposes of section 300, subdivision (b). . . , it is not a
comprehensive, exclusive definition mandated by either the
Legislature or the Supreme Court, and we are unwilling to
accept [the] argument that only someone who has been
diagnosed by a medical professional or who falls within one
of the specific DSM-IV-TR categories can be found to be a
current substance abuser.” (In re Christopher R. (2014) 225
Cal.App.4th 1210, 1218.) We agree with Christopher R.
      Here, virtually everyone around Mother alleged she
was abusing drugs. MGM recounted that when Mother was
living in her home, a neighbor informed her that Mother had
drugs delivered by a frequent visitor. MGM also reported




                              21
that during this period, Mother would “steal everything” and
“wouldn’t sleep at night.” Mother’s brother Joseph
confirmed Mother would not sleep and that her eyes
appeared “red and glazing.” Ivan stated Mother had been
using methamphetamine since before he met her (i.e., since
before Dominic’s birth). Even Crystal, who had originally
claimed no knowledge of any drug use on Mother’s part,
came to believe her changed behavior resulted from the use
of narcotics.
      Mother’s older children also gave statements
confirming Mother’s drug use. Alexis found a pipe in
Mother’s sweater when she was younger, and noted Mother
lost weight and acted paranoid. Dominic stated Mother had
been using methamphetamine since MGF had died in July
2019, and he had seen methamphetamine and pipes in more
than one of the Airbnbs in which the family stayed.
Mother’s drug use caused her to behave aggressively and
pick fights with him, and to develop a “weird fear of people
watching her . . . .” She also sold his bicycle for drug money
and left him and his siblings in a car for over an hour while
buying drugs. Julian echoed that Mother had been using
methamphetamine for “a couple of months,” and attested
that they caused her to be silent and “‘clean[] like crazy.’”
On this record, we find substantial evidence supported the
court’s finding that Mother abused methamphetamine.7

7     Moreover, as stated in Drake M., the American Psychiatric
Association, Diagnostic and Statistical Manual of Mental




                              22
            2.    Evidence Potentially Supporting a
                  Finding Mother Did Not Use Drugs Is
                  Irrelevant
      Though Mother does not deny the existence of the
evidence discussed above, she contends many of the
statements regarding her drug use were inconsistent,
suggesting the witnesses were manipulated by MGM. She
also cites her denials of drug use and her consistently
negative drug tests. Mother’s argument amounts to an

Disorders (DSM-IV) defines “‘substance abuse’” as a
“‘maladaptive pattern of substance use leading to clinically
significant impairment or distress, as manifested by one (or
more) of the following, occurring within a 12-month period: [¶]
(1) recurrent substance use resulting in a failure to fulfill major
role obligations at work, school, or home (e.g., repeated absences
or poor work performance related to substance use; substance-
related absences, suspensions, or expulsions from school; neglect
of children or household).’” (In re Drake M., supra, 211
Cal.App.4th at 766.) In discussing the criteria used to diagnose a
substance abuse disorder, the DSM-5 (which superseded the
DSM-IV (In re Christopher R., supra, 225 Cal.App.4th at 1218, fn.
6)) states that “Recurrent substance use may result in a failure to
fulfill major role obligations at work, school, or home (Criterion
5). The individual may continue substance use despite having
persistent or recurrent social or interpersonal problems caused or
exacerbated by the effects of the substance (Criterion 6).” (Am.
Psychiatric Diagnostic & Statistical Manual of Mental Disorders
(5th ed. 2013), p. 483.) Here, it is undisputed that Dominic and
Julian had not been enrolled in school for several months, despite
clearly being of school age. Thus, even were we to consider the
DSM definitions of “substance abuse,” Mother appears to fit at
least one criterion listed in the DSM-IV, and two criteria listed in
the DSM-5.




                                23
improper request that we reweigh the evidence. “‘In
reviewing a challenge to the sufficiency of the evidence
supporting the jurisdictional findings and disposition, we
determine if substantial evidence, contradicted or
uncontradicted, supports them. “In making this
determination, we draw all reasonable inferences from the
evidence to support the findings and orders of the
dependency court; we review the record in the light most
favorable to the court’s determinations; and we note that
issues of fact and credibility are the province of the trial
court.” [Citation.] “We do not reweigh the evidence or
exercise independent judgment, but merely determine if
there are sufficient facts to support the findings of the trial
court.”’” (In re I.J. (2013) 56 Cal.4th 766, 773.)
      While the statements attesting to Mother’s drug use
were not always consistent in their details, the basic gist of
the statements remained unchanged: Mother had been using
drugs for at least several months, and her children
discovered drugs or drug paraphernalia (or encountered
Mother using drugs) more than once. On one such occasion,
Dominic and Julian discovered a baggie containing
methamphetamine and Alexis either took or received a
picture of it. Therefore, that some evidence may have
supported a finding that Mother did not abuse
methamphetamine is of no import when other evidence




                              24
substantially supported the finding the court made.8 (In re
Misako R. (1991) 2 Cal.App.4th 538, 545 [when “‘“‘two or
more inferences can reasonably be deduced from the facts,’
either deduction will be supported by substantial evidence,
and a ‘reviewing court is without power to substitute its
deductions for those of the trial court’”’”].)

           3.     Substantial Evidence Supported
                  Finding That Mother’s Conduct
                  Endangered the Children
      Mother argues that even if she did abuse
methamphetamine, the court erred in finding such conduct
endangered the children because she was still able to
regularly care for them. But “a child’s ingestion of illegal
drugs constitutes ‘serious physical harm’ for purposes of
section 300.” (In re Rocco M. (1991) 1 Cal.App.4th 814, 825,
abrogated on other grounds in In re R.T. (2017), 3 Cal.5th
622, 629.) Therefore, when a parent creates a substantial
risk that her child will ingest drugs, jurisdiction is proper
under Section 300(b)(1). (In re Rocco M., supra, 1
Cal.App.4th at 825 [trial court could reasonably find that
parental conduct created substantial risk child would ingest
drugs “by placing or leaving drugs in a location or locations
where they were available to” child or “by exposing [child] to


8      Further, while Mother accused MGM of orchestrating a
conspiracy due to their legal dispute, she fails to explain what
incentive Ivan, Fabian, Joseph, or Crystal would have had to join
this conspiracy.




                               25
her own drug use, thus impliedly approving such conduct
and even encouraging [child] to believe that it is an
appropriate or necessary means of coping with life’s
difficulties”].)
      Here, substantial evidence supported finding that
Mother placed or left drugs in locations accessible to the
children, and that she exposed them to her drug use. There
is also evidence in the record that Dominic and Julian had
not attended school for several months, that Mother sold
Dominic’s bicycle for drug money, and that Mother once left
the children unsupervised in a car for over an hour to buy
drugs. Therefore, regardless of whether she used or abused
methamphetamine, her conduct placed the children at
substantial risk of serious physical harm, and jurisdiction
was proper.9




9     Mother argues that the facts of In re Drake M. and In re
David M. (2005) 134 Cal.App.4th 822 support reversal. Both
cases are inapposite because in neither case did the child have
repeated exposure or access to drugs. (In re Drake M., supra, 211
Cal.App.4th at 768-769 [“There was no evidence showing that
Drake was exposed to marijuana, drug paraphernalia or even
secondhand marijuana smoke”]; In re David M., supra, at 831
[“SSA offered no evidence that David was endangered, much less
harmed, while under [babysitter] Teresa’s care, or that David was
exposed to drugs, drug paraphernalia, or even secondhand
marijuana smoke”].)




                               26
       B.    Other Bases for Jurisdiction
       In addition to finding jurisdiction under Section
300(b)(1) due to Mother’s drug use and exposure of the
children to drugs, the court also found jurisdiction based on
Mother’s alleged physical abuse of Dominic, and Ivan’s
substance abuse. Mother argues that the court erred in
doing so.
       “When a dependency petition alleges multiple grounds
for its assertion that a minor comes within the dependency
court’s jurisdiction, a reviewing court can affirm the juvenile
court’s finding of jurisdiction over the minor if any one of the
statutory bases for jurisdiction that are enumerated in the
petition is supported by substantial evidence. In such a
case, the reviewing court need not consider whether any or
all of the other alleged statutory grounds for jurisdiction are
supported by the evidence.” (In re Alexis E., supra, 171
Cal.App.4th at 451.) Because we have found that
jurisdiction under Section 300(b)(1) was proper due to
Mother’s substance abuse, we do not consider whether
jurisdiction would also have been proper due to any other
basis.
       Additionally, Ivan has not appealed the court’s finding
of jurisdiction based on his substance abuse. Code of Civil
Procedure section 902 provides that “Any party aggrieved
may appeal in the cases prescribed in this title.” This
section applies to dependency proceedings. (In re Nachelle S.
(1996) 41 Cal.App.4th 1557, 1560.) Mother fails to explain
how the court’s finding jurisdiction due to Ivan’s substance




                              27
abuse “aggrieved” her. She lacks standing to challenge this
finding.


     C.      The Court Did Not Err in Removing the
             Children
       Finding clear and convincing evidence that there would
be a substantial danger to the children’s safety if returned to
Mother’s custody, and that there were no reasonable means
to protect the children short of removal, the court ordered
the children to remain with MGM, and granted Mother
monitored visits.
       Mother contends the court erred in this finding because
she had a clean and organized home, she cooperated with
DCFS in making a safety plan, she consistently tested
negative for drugs, and she had positive visits with Leila and
Xavier. Additionally, she contends reasonable alternatives
existed to protect the children from harm while in her
custody, such as continued random drug testing,
unannounced home visits, and wraparound services. We
disagree.
       The same evidence that supported jurisdiction over the
children also supported their removal -- Mother repeatedly
left the children in situations where they had access to
methamphetamine, and also used methamphetamine while
they were in her care. Given her consistent denial of having
a drug problem, these problems would likely remain
unaddressed. (In re Gabriel K. (2012) 203 Cal.App.4th 188,




                              28
197 [“One cannot correct a problem one fails to
acknowledge”].) Returning the children to a substance
abuser in denial would have constituted a substantial
danger to them.
       Nor do we think Mother’s proposed methods would
have sufficiently protected the children. While drug testing
and unannounced home visits could increase the chances of
“catching” Mother with drugs, they would do little to
mitigate the children’s exposure to them. As to “wraparound
services” being a reasonable alternative to removal, Mother
fails to explain what services she thinks would have served
to protect the children and has thus forfeited this argument.
(Allen v. City of Sacramento (2015) 234 Cal.App.4th 41, 52
[“We are not required to examine undeveloped claims or to
supply arguments for the litigants”].)

     D.     The Case Plan Was Not an Abuse of
            Discretion
      Mother argues the court abused its discretion in: (1)
ordering her to counseling for anger management because
she was not an abusive parent; (2) ordering her to
participate in a “full drug treatment program” when she was
already enrolled in an outpatient program and consistently
tested negative; and (3) requiring monitored visitation when
her visits with Leila and Xavier had been “positive and
appropriate . . . .” We discern no abuse.
      Dominic and Julian both reported that Mother yelled
at, fought with, and hit Dominic. MGM claimed Mother had




                             29
a history of physically abusing Dominic. Given this
evidence, the court did not exceed the bounds of reason by
ordering Mother to be counseled for anger management.
      While the court agreed Mother should receive credit for
the drug program in which she was participating and
ordered DCFS to assess that program, it made clear that it
wanted her to complete a “full drug and alcohol program”
and directly instructed Mother to complete a “12-step
program with court card and sponsor.” Given the number of
allegations that Mother was abusing or had abused
methamphetamine for several months if not longer, and that
Mother still denied she had ever used drugs, it was well
within the court’s discretion to order Mother to participate in
a “full drug treatment program.”
      Finally, that Mother’s monitored visits with Leila and
Xavier had thus far been positive and appropriate did not
render unreasonable the court’s decision to order monitored
visits. Given Mother’s drug issues and her denial that she
had any such issues, that she had not yet completed a drug
program and had only a short history of negative tests, and
that Leila and Xavier were of such a young age, the court
was well within reason to require that Mother’s visits be
monitored, especially when DCFS was vested with the
discretion to “liberalize” those visits.




                              30
                     DISPOSITION
     We affirm the court’s jurisdictional and dispositional
orders.
        NOT TO BE PUBLISHED IN THE OFFICIAL
        REPORTS




                                          MANELLA, P. J.




We concur:




WILLHITE, J.




COLLINS, J.




                             31